Case 2:17-cr-00587-JMA Document 253 Filed 03/04/21 Page 1 of 1 PageID #: 3078




                                                                                      lkrantz@krantzberman.com


                                                                      March 4, 2021
By ECF
The Honorable Joan M. Azrack
United States District Judge
Eastern District of New York
944 Federal Plaza
Central Islip, NY 11722

               Re:     United States v. Christopher McPartland, et al., 17-cr-0587 (JMA)
Dear Judge Azrack:

         Your Honor had previously ordered that: “By March 4, 2021, the parties shall file letter
briefs, under seal, setting forth: (1) their positions on whether the Court should unseal the sealed
filings for Defendants' post-trial motion; and (2) any proposed redactions to those filings.”

       With the government’s consent, and the consent of Mr. Spota, we write to request that the
deadline for filing these letters be extended to March 11, 2021, to allow us further time to review
the voluminous submissions and to confer with the government as to proposed redactions.

       We thank the Court for its consideration of this request.


                                                      Respectfully submitted,



                                                      Larry Krantz




cc: All counsel of record (By ECF)
